EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Connaughton on 06/14/2021.

The application has been amended as follows: 
Claim 28 has been amended to:
A method of operating the device of claim 17 
Allowable Subject Matter
Claims 17-21 and 24-34 are allowed
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance,
Regarding claim 17, the prior art of record does not disclose a device for plasma comprising two cathodes “wherein each of the first and second cathodes are positioned vertically within the chamber on a single-vertical axis such that the cathode tip ends and the electrode ends of the cathodes are positioned on the vertical axis and the cathode tip end of the first cathode and the cathode tip end of the second cathode are aligned and facing one another” and “an anode 
Claims 18-21 and 24-34 are allowed as depending on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/AMY X YANG/Examiner, Art Unit 2844                 

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844